         Case 19-15040          Doc 32        Filed 02/18/20 Entered 02/18/20 16:51:37                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Michael Moses                                          )             Chapter 13
                                                                 )             Case No. 19 B 15040
          Debtor(s)                                              )             Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Michael Moses                                                              Debtor A ttorney: David M Siegel
    7517 S Rhodes Ave                                                          via Clerk's ECF noticing procedures
    2nd Floor
    Chicago, IL 60619


                                                                               >    Dirksen Federal Building
On March 10, 2020 at 10:00 am, I will appear at the location listed to the     >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 642
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Wednesday, February 19, 2020.                   /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On May 24, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
August 27, 2019, for a term of 36 months with payments of $350.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                             9                 $2,800.00             $1,750.00          $1,050.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 02/18/2020
                                                                               Due Each Month: $350.00
                                                                               Next Pymt Due: 02/23/2020

    Date           Ref Num            Amount                               Date           Ref Num         Amount
06/03/2019              700621          $350.00                        08/19/2019              706985       $350.00
10/18/2019              711467          $350.00                        10/31/2019         17907003024       $350.00
12/13/2019              715370          $350.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
